Case: 1:19-cv-02952 Document #: 1-8 Filed: 05/01/19 Page 1 of 3 PageID #:239




               EXHIBIT G
Case: 1:19-cv-02952 Document #: 1-8 Filed: 05/01/19 Page 2 of 3 PageID #:240



      Copyrighted Work with Altered Copyright Management Information

                  Title of Work                No. of Alterations
          Barefoot                       3
          Blessings                      2
          Butterfly Passion              1
          Clematis Dream                 2
          Co-Creation                    8
          Completed                      2
          Creation                       21
          Delphinius                     1
          Divine Compass                 1
          Dream Fence                    2
          Dreams                         2
          Eagle                          9
          Endangerment                   1
          Endurance                      5
          Evening Swan                   7
          Faith                          3
          Faithfulness                   1
          Family                         1
          Father Forgive them            75
          Filtering Self Awareness       1
          Forbidden Fruit                1
          Freedom Horse                  4
          Hope                           9
          I Am                           66
          Immortal                       5
          Innocence                      7
          Inspiration                    2
          Jesus                          6
          Jesus the Mission Years        1
          Labyrinth                      1
          Lilly of the Valley            1
          Love                           7
          Migration                      2
          Mother’s Love                  11
          On My Knees                    2
          Open Door                      1
          Paradise Valley                6
          Perception of Illusion         1
          Power of Prayer                3
          Prince of Peace                234
          Purity                         4
          Silence                        3

                                     1
Case: 1:19-cv-02952 Document #: 1-8 Filed: 05/01/19 Page 3 of 3 PageID #:241



          Stained Glass                    10
          Strength                         2
          Supreme Sanctuary                8
          The Challenge                    1
          The First                        6
          The Focus                        1
          The Fog                          2
          The Instinct                     1
          The Island                       2
          The Map                          1
          The Path                         6
          The Relic                        1
          The Right Turn                   2
          The Swing                        2
          Trust Bridge                     2
          Unforgettable                    1
          Water Angel                      2
          Wonder                           2
          WWW                              2
          Young Sage                       1
                              TOTAL                                580


     Copyrighted Works with Removed Copyright Management Information


                  Title of Work                  No. of Removals
          A New Journey                    1
          Battle                           4
          Faithfulness                     1
          Father Forgive Them              20
          Guidance                         1
          I Am                             8
          Jesus                            8
          Lilly of the Valley              1
          Mother’s Love                    6
          Prince of Peace                  120
          Sixteen Lives in the Wind        1
          Supreme Sanctuary                1
          The Challenge                    2
          The Light                        1
                               TOTAL                               175




                                       2
